DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the above reasons, it is believed that the rejections should be sustained.
	

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 now recites the limitation “determining whether at least one lower level controlling flag is present or not in the bitstream for the one or more coding modes, based on at least one second flag in the bitstream.” However, the said limitation is not discussed in the specification.  Although the Applicants point out “[t]he amendments to the claims are supported throughout the specification, for example, at least at ¶ [0131]” he discussion ¶ [0131] is not sufficient support for the newly added limitation.
Therefore, the specification as filed does not describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Examiner respectfully requests that the Applicant point out where in the specification (i.e., paragraph, line number) support can be found for the aforementioned newly added limitations.
Regarding claims 1-3, 5-10, 12-17, 19 and 20,  claims 1-3, 5-10, 12-17, 19 and 20are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because claims 1-3, 
Regarding claims 2-7, 9-14 and 16-20, claims 2-7, 9-14 and 16-20 are, either directly or indirectly, dependent from a claim rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 1 recites the limitation “determining whether at least one lower level controlling flag is present or not in the bitstream for the one or more coding modes, based on at least one second flag in the bitstream” Said limitation is not further defined in the specification, and therefore the aforementioned limitation is vague and indefinite as such limitation is subjective in regard to what one of ordinary skill in the art would consider “lower level.” Lower than which level? Therefore, it is undefined to one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.
Regarding claims 1-3, 5-10, 12-17, 19 and 20,  claims 1-3, 5-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ),second paragraph because claims 1-3, 5-10, 12-17, 19 and 20 recite newly added limitations similar the limitations, in question, discussed above.
Regarding claims 2-7, 9-14 and 16-20, claims 2-7, 9-14 and 16-20 are, either directly or indirectly, dependent from a claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20130077696 A1), hereinafter referred to as Zhou, in view of Li et al. (US 20200304805 A1), hereinafter referred to as Li.
Regarding claim 1, Zhou discloses a non-transitory computer-readable storage medium storing a set of instructions that are executable by one or more processors of a device to cause the device to perform a method for decoding video (See [0118]), comprising:
receiving a bitstream  (See FIG. 3, the decoder receiving a  compressed bit stream of video data);
determining whether one or more coding modes are enabled for a video sequence corresponding to the bitstream, based on one or more first flags in the bitstream (See [0028]  teaching that the  lossless_coding_enabled_flag is included in the sequence parameter set (SPS). If this flag is set, then lossless coding parameters may be present in the bit stream at various levels); and
determining whether a at least one lower level controlling flag is presentpresent or not in the bitstream for the one or more coding modes, based on at least one second flag in the bitstream (See [0029] – teaching if the  sequence lossless coding flag, sps_lossless_coding_enabled_flag,  is disabled, lower level flags for lossless coding may present in the bit stream,).
Zhou does not explicitly disclose wherein the one or more coding modes comprise an affine motion compensation refined with optical flow
However, Li from the same or similar endeavor of video compression discloses wherein the one or more coding modes comprise an affine motion compensation refined with optical flow (See [0238] - a syntax element may be used to determine whether the PROF for affine prediction is enabled or not. The syntax element can be a high level syntax element in an example. For example, the syntax element may be signaled at a sequence level, a slice level, a tile level, a tile group level, a picture level, or the like).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Zhou to add the teachings of Li as above, in order to improve performance and to reduce complexity at an encoder or a decoder by conditionally enabled or disabled the PROF (Li, [0232]).
Regarding claim 2, Zhou and Li disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Zhou discloses the non-transitory computer-readable storage medium of claim 1, wherein the set of instructions that are executable by the one or more processors cause the device to further perform:
in response to the at least one lower level controlling flag being present in the bitstreampresent for the one or more coding modes, enabling or disabling, , the one or more coding modes for a target lower level region  (See [0030] - pps_lossless_coding_enabled_flag and [0033] - slice_lossless_coding_enabled_flag).
Regarding claim 3, Zhou and Li disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Zhou discloses the non-transitory computer-readable storage medium of claim 2, wherein the set of instructions that are executable by the one or more processors cause the device to further perform:
decoding, in the bitstream, the at least one lower level controlling flag in a picture header associated with the target picture wherein the target picture is the target lower level region (See [0030] - pps_lossless_coding_enabled_flag, may be included in a PPS).
or in a slice header associated with the target slice wherein the target picture is the target lower level region (See [0033] - slice_lossless_coding_enabled_flag, may be included in a slice header).
Regarding claims 8 and 15, claims 8 and 15 are rejected under the same art and evidentiary limitations as determined for the non-transitory computer-readable storage medium of claim 1.
Regarding claims 9 and 16, claims 9 and 16 are rejected under the same art and evidentiary limitations as determined for the non-transitory computer-readable storage medium of claim 2.
Regarding claims 10 and 17, claims 10 and 17 are rejected under the same art and evidentiary limitations as determined for the non-transitory computer-readable storage medium of claim 3.


Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Li, in view of Sethuraman et al. (WO 2020253858 A1), hereinafter referred to as Sethuraman. 
Regarding claim 4, Zhou and Li disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Zhou does not explicitly disclose the non-transitory computer-readable storage medium of claim 1, wherein the one or more coding modes comprise a plurality of coding modes, and the one or more first flags comprise a plurality of first flags that correspond respectively to the plurality of coding modes, wherein determining whether the one or more coding modes are enabled for the video sequence comprises: determining whether the plurality of coding modes are enabled for the video sequence, based on the plurality of first flags, respectively.
However, Sethuraman from the same or similar endeavor of video compression discloses the non-transitory computer-readable storage medium of claim 1, wherein the one or more coding modes comprise a plurality of coding modes, and the one or more first flags comprise a plurality of first flags that correspond respectively to the plurality of coding modes, wherein determining whether the one or more coding modes are enabled for the video sequence comprises: determining whether the plurality of coding modes are enabled for the video sequence, based on the plurality of first flags, respectively. (See P. 5, line 24 - enabling flag for DMVR on the SPS level and P. 7, lines 5-6 - enabling flag for bi-directional optical flow (BDOF) on the SPS level ).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Zhou and Li to add the Sethuraman, P. 3. Lines 10-17).
Moreover, Examiner submits that it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of coding modes, and a plurality of first flags that correspond respectively to the plurality of coding modes, wherein determining whether the one or more coding modes are enabled for the video sequence comprises: determining whether the plurality of coding modes are enabled for the video sequence, based on the plurality of first flags, respectively, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 5, Zhou, Li and Sethuraman disclose all the limitations of claim 4, and is analyzed as previously discussed with respect to that claim.
Zhou does not explicitly disclose the non-transitory computer-readable storage medium of claim 4, wherein the at least one second flag comprises one or more second flags that respectively indicate whether the at least one lower level controlling flag is present for the one or more coding modes, and the set of instructions that are executable by the one or more processors cause the device to further perform:
in response to the at least one lower level controlling flag being present for the one or more coding modes, enabling or disabling,  , the one or more coding modes for a target lower region, the at least one lower level controlling flag s respectively corresponding to the one or more coding modes.
However, Sethuraman from the same or similar endeavor of video compression discloses the non-transitory computer-readable storage medium of claim 4, wherein the at least one second flag comprises one or more second flags that respectively indicate whether the at least one lower level controlling flag is present for the one or more coding modes (P. 5, lines 24-26 - When this enabling flag indicates that DMVR is disabled, deciding on a lower hierarchic level whether or not DMVR is not needed, and P. 79-11 - When this enabling flag indicates that BDOF is disabled, deciding on a lower hierarchic level whether or not BDOF is not needed), and the set of instructions that are executable by the one or more processors cause the device to further perform:
in response to the at least one lower level controlling flag being present for the one or more coding modes, enabling or disabling,  , the one or more coding modes for a target lower region, the at least one lower level controlling flag respectively corresponding to the one or more coding modes (P. 3, lines 19-28 disabling flag for DMVR is set on the picture parameter set, PPS, level and slice header level and P. 6, lines 15-23 disabling flag for BDOF is set on the picture parameter set, PPS, level and slice header level).
The motivation for combining Zhou, Li and Sethuraman has been discussed in connection with claim 4, above.
 	Moreover, Examiner submits that it would have been obvious to one having ordinary skill in the art at the time the invention was made to have one or more second flags that respectively indicate whether the at least one lower level controlling flag is present for the one or more coding modes, and the set of instructions that are executable by the one or more processors cause the device to further perform:
in response to the at least one lower level controlling flag being present for the one or more coding modes, enabling or disabling,  , the one or more coding modes for a target lower region, the at least one lower level controlling flag s respectively corresponding to the one or more St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 11 and 18, claims 11 and 18 are rejected under the same art and evidentiary limitations as determined for the non-transitory computer-readable storage medium of claim 4.
Regarding claims 12 and 19, claims 12 and 19 are rejected under the same art and evidentiary limitations as determined for the non-transitory computer-readable storage medium of claim 5.
Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Li in view of Sethuraman, further in view of Xiu et al. (US20210185338A1), hereinafter referred to as Xiu.
Regarding claim 6, Zhou, Li and Sethuraman disclose all the limitations of claim 4, and is analyzed as previously discussed with respect to that claim.
Zhou does not explicitly disclose the non-transitory computer-readable storage medium of claim 4, wherein determining whether the at least one lower level controlling flag is present comprises:
determining whether the at least one lower level controlling flag is present for the one or more coding modes based on a single second flag; and
in response to the single second flag indicating that the at least one lower level controlling flag is enabled for the one or more coding modes, enabling or disabling the one or more coding modes for a target lower level region.
However, Xiu from the same or similar endeavor of video compression discloses the non-transitory computer-readable storage medium of claim 4, wherein determining whether the at least one lower level controlling flag is present comprises: determining whether the at least one lower level controlling flag is present for the one or more coding modes based on a single second flag; and in response to the single second flag indicating that the at least one lower level controlling flag is enabled for the one or more coding modes, enabling or disabling the one or more coding modes for a target lower level region.  (See [0103] –[0106], [0112] and [0113]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Zhou, Li and Sethuraman to add the teachings of Xiu as above, in order to control (e.g., jointly) the derivation granularities of ATMVP and/or STMVP at the sequence-level and the slice-level (Xiu, [0012]).

Regarding claim 7, Zhou, Li and Sethuraman disclose all the limitations of claim 4, and is analyzed as previously discussed with respect to that claim.
Zhou does not explicitly disclose the non-transitory computer-readable storage medium of claim 4, wherein determining whether the at least one lower level controlling flag is present comprises:
determining whether the at least one lower level controlling flag is present for the one or more coding modes based on one or more second flags, wherein the one or more second flags include at least one flag corresponding to two or more coding modes.
However, Xiu from the same or similar endeavor of video compression discloses the non-transitory computer-readable storage medium of claim 4, wherein determining whether the at least one lower level controlling flag is present comprises:
determining whether the at least one lower level controlling flag is present for the one or more coding modes based on one or more second flags, wherein the one or more second flags include at least one flag corresponding to two or more coding modes  (See [0103] –[0106], [0112] and [0113]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Zhou, Li and Sethuraman to add the teachings of Xiu as above, in order to control (e.g., jointly) the derivation granularities of ATMVP and/or STMVP at the sequence-level and the slice-level (Xiu, [0012]).
Regarding claims 13 and 20, claims 13 and 20 are rejected under the same art and evidentiary limitations as determined for the non-transitory computer-readable storage medium of claim 6.
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the non-transitory computer-readable storage medium of claim 7.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FABIO S LIMA/Primary Examiner, Art Unit 2486